Name: Commission Regulation (EC) No 1361/2004 of 28 July 2004 amending Regulation (EC) No 1518/2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 29.7.2004 EN Official Journal of the European Union L 253/9 COMMISSION REGULATION (EC) No 1361/2004 of 28 July 2004 amending Regulation (EC) No 1518/2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Articles 8(2) and 13(12) thereof, Whereas: (1) The economic conditions on the pigmeat export markets vary widely and, therefore, require further distinctions to be drawn in the conditions in which export refunds for products in this sector are granted. In order to attain more effectively the objectives of adjustment of the method for the allocation of the quantities which may be exported with a refund and efficient use of the resources available, as referred to in Article 13(2) of Regulation (EEC) No 2759/75, it would be advisable to extend the circumstances, provided for in Article 3(4) of Commission Regulation (EC) No 1518/2003 (2), in which the Commission may take steps to restrict the issue of export licences or the lodging of applications for such licences during the reflection period for which provision is made following the lodging of applications. It would also be advisable to provide for these measures to be taken by destination. (2) Regulation (EC) No 1518/2003 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EC) No 1518/2003 is hereby amended as follows: 1. Paragraph 4 is replaced by the following: 4. Where the issue of export licences would or might result in the available budgetary amounts being exceeded or in the maximum quantities which may be exported with a refund being exhausted during the period concerned, in view of the limits referred to in Article 13(11) of Regulation (EEC) No 2759/75, or would not allow exports to continue during the remainder of the period, the Commission may: (a) set an acceptance percentage for the quantities applied for; (b) reject applications for which licences have not yet been granted; (c) suspend lodging of licence applications for a maximum period of five working days, extendable by the procedure specified in Article 24(2) of Regulation (EEC) No 2759/75. In the circumstances referred to in point (c) of the first subparagraph, licence applications made during the suspension period shall be invalid. The measures provided for in the first subparagraph may be implemented or modulated by category of product and by destination. 2. The following paragraph 4a is inserted: 4a The measures provided for in paragraph 4 may also be adopted where export licence applications relate to quantities which exceed or might exceed the normal disposable quantities for one destination and issuing the licences requested would entail a risk of speculation, distortion of competition between operators, or disturbance of the trade concerned or the Community market. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation last amended by Regulation (EC) No 1365/2000 (OJ L 156, 29.6.2000, p. 5). (2) OJ L 217, 29.8.2003, p. 35. Regulation amended by Regulation (EC) No 130/2004 (OJ L 19, 27.1.2004, p. 14).